Citation Nr: 1617878	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-29 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left hand numbness.

2.  Entitlement to service connection for left upper extremity ulnar nerve impingement.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to August 1995, and from June 2002 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In addition to the instant claim, the Veteran initially perfected an appeal as to the issue of entitlement to service connection for numbness of the feet.  In April 2013, service connection for bilateral lower extremity radiculopathy was awarded.  Thus, that issue is no longer before the Board.

In February 2016, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In a June 2008 rating decision, the RO denied service connection for left hand numbness on the basis that the record revealed no underlying pathology.  The Veteran did not timely appeal this decision, nor did he submit new and material evidence within one year of the decision.

2.  Evidence received since the June 2008 rating decision, i.e., post-service VA medical records demonstrating a diagnosis of left upper extremity ulnar nerve impingement, relates to a previously unestablished fact necessary to substantiate the claim.

3.  Left upper extremity ulnar nerve impingement was first manifest in service.


CONCLUSIONS OF LAW

1.  The June 2008 rating decision that denied service connection for left hand numbness is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  Evidence received since the June 2008 rating decision is new and material and the claim for left hand numbness is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Left upper extremity ulnar nerve impingement was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO denied the Veteran's claim for left hand numbness in a June 2008 rating decision, finding there was no evidence of underlying pathology.  The Veteran did not appeal that decision or submit new and material evidence within one year of notification of the decision.  Therefore, that decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

Subsequently, the Veteran submitted additional evidence relevant to his claim, and the RO reopened the claim in its February 2009 rating decision, re-characterizing the claim as one for left upper extremity ulnar nerve impingement.  Regardless of how the RO ruled on the question of reopening, however, the Board must decide the matter on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In any event, the evidence received since the June 2008 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, the Veteran submitted evidence demonstrating that he has a current diagnosis of left upper extremity ulnar nerve impingement which may have originated in service.  This new evidence addresses a reason for the previous denial, that is, a current diagnosis and nexus to service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened.

Service Connection

The Veteran asserts that he has had nerve-related symptoms in his left upper extremity since service.  For the following reasons, the Board finds that service connection for left upper extremity ulnar nerve impingement is warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

If a disease listed in 38 C.F.R. § 3.309(a), including an "organic disease of the nervous system," is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to incurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's service treatment records establish that during service there were characteristic manifestations of nerve damage of the left upper extremity, an "organic disease of the nervous system" which is considered a chronic disease under 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d 1331.  During service, the Veteran sought treatment for numbness in his left arm and left hand in August 2002.  In April 2004, he reported numbness and tingling in both arms in a post-deployment questionnaire.

The Veteran separated from service in February 2006.  Less than one year later, in December 2006, he reported numbness in both hands during a VA clinical visit.  Thereafter, outpatient records reveal regular reports of pain, numbness and tingling, including in July 2011, when the Veteran complained of "shooting pain" and numbness in the fourth and fifth digits of his left hand, and in September and October 2011, when he sought treatment for left shoulder pain, numbness and tingling.  In March 2013, a VA outpatient note indicates a "concern for neck radiculopathy."

On VA examination in November 2008, a neurological evaluation revealed normal findings, however the examiner provided a diagnosis of bilateral ulnar nerve impingement based on the Veteran's reported history.  In a February 2009 clarifying opinion, the examiner explained that the diagnosis was consistent with a degenerative joint condition in the wrists.  The examiner stated that swelling resulting from that condition could impinge on the ulnar nerve and cause symptoms.  Thus, a neurological deficit was not required to establish nerve pathology.  A review of the Veteran's service treatment records reveals complaints of right wrist pain and notations of bilateral wrist "abnormalities."  Post-service treatment notes, including a VA examination report from October 2007, further reflect complaints of bilateral wrist pain with bilateral upper extremity numbness since service.

The Board finds that the evidence of record weighs in favor of the Veteran's claim.  In this regard, although multiple VA neurological examinations have failed to show nerve pathology, the multitude of medical reports indicating left upper extremity nerve symptoms, combined with the Veteran's competent, credible lay reports of such symptoms originating in service, warrants an award of service connection.  Moreover, the February 2009 VA examiner's addendum shows that nerve pathology is plausible despite the normal neurological findings.  That opinion linked the Veteran's nerve symptoms with a wrist condition, which appears to date from his time in service.  The negative evidence of record fails to conclusively establish that the Veteran's left upper extremity ulnar nerve impingement did not originate in service.  See 38 C.F.R. § 3.303(b).  Consequently, the Board shall not remand for another examination.

In sum, a chronic disease was noted during service and VA cannot clearly establish that the Veteran's symptoms were attributable to some intercurrent cause.  See id.  As such, service connection for left upper extremity ulnar nerve entrapment is granted.

	(CONTINUED ON NEXT PAGE)



ORDER

The application to reopen the claim of service connection for left hand numbness is granted.

Service connection for left upper extremity ulnar nerve impingement is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


